 
National Contract (Deer)
Suning Appliance Co., Ltd

(English Translation)

National Contract


Contract Number: YXXPB20101201


Party A: Winder Electric(Guangdong) Co.,Ltd.


Party B:  Suning Appliance Co., Ltd Nanjing Purchasing Center


This contract is a result of friendly negotiations between Party A and Party B
and follows the principle that the contract is mutually beneficial and enables
both parties to achieve growth.  The contract adheres to the laws and principles
of <<The Contract Law of the People's Republic of China>>, <<The Product Quality
Law of the People’s Republic of China>>, <<Law of the People's Republic of China
on the Protection of Consumers' Rights and Interests>>, and <<Suppliers and
Retailer Fair Trade Regulations>>.


Party A and Party B agree to the following:


1. Authorized statement
Party A in this contract represents Party A and its mutually agreed subsidiaries
and offices of Party A “sub-organization” and Party B represents Party B and its
mutually agreed existing subsidiaries, franchises, new subsidiaries and
franchises during the effective period of this contract
“sub-organization”.  Both parties agree that the signing of this agreement
represents the consent of the abovementioned sub-organizations as well.  Both
parties have the authority to increase the sub-organizations covered by this
contract, but should do so in writing, and will become effective when the
written notice reaches the other party.
The sub-organizations of both parties will enjoy all the benefits of this
contract within the effective period and be responsible for the obligations
outlined in this contract.


2. Product
Both parties agree that Party A will sell the follow two categories of products
to Party B:
1)  
Party B will act as a retail buyer for Party A, and retail Party A ’s “Deer”
branded soy milk maker, blender, juice extractor, ice cream machine, meat
grinder, electric food processor, manual food processor, electric kettle
(boiling function only), electric kettle (boil and temperature maintenance
function), electric rice cooker, electric pressure cooker, electric steamer, egg
cooker, dry grinder, hand held egg beater, electric oven, bread maker, coffee
machine, hot drink machine, electric iron, electric fans, de-humidifier and
other small household appliances;



Party B will also retail brand name products that Party A has the right to
manufacture.  The brands include “Ariete”, “BarTec”, “Disney” and etc.  These
products include coffee machine, steam cleaner, milk warmer, toaster, pop corn
maker and other Western Style small household appliances.
 

--------------------------------------------------------------------------------



 
2)  
Party B will buy from Party A “Deer” branded soy milk maker, blender, juice
extractor, ice cream machine, meat grinder, electric food processor, manual food
processor, electric kettle (boiling function only), electric kettle (boil and
temperature maintenance function), electric rice cooker, electric pressure
cooker, electric steamer, egg cooker, dry grinder, hand held egg beater,
electric oven, bread maker, coffee machine, hot drink machine, electric iron,
electric fans, de-humidifier and other small household appliances;



3. Sales and Management
1) Sales
Within the effective period of this contract, Party A and Party B will complete
the purchase and sale of 200 million (RMB) for the abovementioned two product
categories


This includes:
Party B will retail Party A’s “Deer” Branded products and products that Party A
has the right to manufacture, sales amount will be 110 million (RMB);


Party A agrees to enter party B’s retail outlets in accordance with new store
opening and is allowed to enter no less than 80% of the all the stores
nationwide.  Party A guarantees that the exclusive sales products and the custom
made products account for over 20% of the whole year sales. Party A also
guarantees that the gross margin of the exclusive sales products and the custom
made products be **% higher than that of common products.


The retailer keeps **% as commission for common products and **% for discounted
products. Discounted products shall represent **% of total.


Party B will purchase “Deer” branded gift products, purchase amount will be 90
million (RMB)


2)  
Sales Management



To promote the sale of Party A’s products in Party B’s stores, Party A agrees to
pay Party B store management fee (such fee provides for the up-keeping and
maintenance of the space occupied by Party A’s products and the management of
the in-store promoters), promotional fees (such fee is paid by the Party A to
Party B to provide for the products’ advertisement, member support, and
promotional activities), store usage fee (such fee is paid by Party A to Party B
as a fee to pay for utilizing the space in Party B’s stores and to pay for water
and electricity expenses).
 
** Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 

--------------------------------------------------------------------------------


 
Within the effective dates of the contract period, Party A will pay to Party B
in cash or check, 200,000 (RMB) per month on or prior to the 10th of every month


In order for Party A to sell products in Party B’s stores, Party A will pay to
each individual legal person of Party B a deposit as a guarantee of Party A’s
quality.  Party A will pay 10,000 (RMB) to each Tier 1 Store and 5,000 (RMB) to
each Tier 2 Store to individual legal person of Party B.


4. The Effective Period of the Contract


Other documents such as product pricing, supplier contract, promotional
contract, purchase order, confirmation etc will be treated as components of this
contract, this contract and the abovementioned components will constitute the
whole contract.


If there are disputes regarding this contract, both parties should use business
method to negotiate and solve the disputes, if business methods are unable to
resolve the disputes, Party A and Party B agree to use local court where Party B
belongs to in any settlement discussion.


This contract’s effective period is from Jan 1, 2010 to Dec 30, 2010.


If there are any supplementary matters, both party can negotiate and sign
supplementary of contracts. The supplementary contracts have the same legal
effect as the original contracts.


There are four copies of this contract, each party hold two copies. The four
copies have the same legal effect




Party A: Winder Electric(Guangdong) Co.,Ltd.
Representative: Peng Li
Date: Dec 1, 2009
( company seal )




Party B:  Suning Appliance Co., Ltd Nanjing Purchasing Center
Representative: Lirong Zhang
Date: Dec 1, 2009
( company seal )
 

--------------------------------------------------------------------------------

